Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1849
                      Lower Tribunal No. F93-13806
                          ________________


                             Estaban Sosa,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Estaban Sosa, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LINDSEY, HENDON, and BOKOR, JJ.

     PER CURIAM.
      Estaban Sosa appeals an order denying his motion seeking credit for

additional gain time. We affirm without prejudice to Sosa to first exhaust his

administrative remedies with the Department of Corrections and to file a

petition for writ of mandamus should he feel the decision of the Department

is incorrect. See Dunbar v. State, 225 So. 3d 971, 972 (Fla. 3d DCA 2017)

(“As an inmate in the custody of the [Department of Corrections], Dunbar

must fully exhaust his administrative remedies regarding gain time or credit

owed within the [Department of Corrections] before he is entitled to pursue

judicial remedies.” (citations omitted))

      Affirmed.




                                       2